EXHIBIT 10.9

 

[g103781kcimage002.gif]

 


LOAN MODIFICATION


 

This Loan Modification (this “Modification”) is entered into on this 30TH day of
August, 2002, by and between OVERLAND STORAGE, INC., a California corporation,
formerly known as Overland Data, Inc as “Borrower”, and COMERICA
BANK-CALIFORNIA, a California banking corporation, as “Bank”.

 


RECITALS

 

This Modification is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

1.                                       Bank has previously made certain loans
(collectively, the “Loan”) to Overland Data Inc. pursuant to the terms and
conditions of (i) that certain Business Loan Agreement dated as of November 28,
2001 (the “Agreement”), and (ii) that certain Master Revolving Note dated as of
November 28, 2001 in the original principal amount of Ten Million Dollars
($10,000,000) (the “Note”).

 

2.                                       The obligations of Overland Data, Inc
under the Agreement, and the Note are secured by, among other things, the
granting of a security interest in and to all of Overland Data, Inc personal
property assets pursuant to the Agreement.  The granting of such security
interest was perfected by a filed Financing Statement, Form UCC-1 dated of even
date therewith, and filed with the Secretary of State of California on
December 26, 2001 as document No. 0136160667.

 

3.                                       The Agreement, the Note, and the UCC,
together with all other documents and instruments executed in connection with
the Loan, are hereinafter referred to collectively as the “Loan Documents.

 

4.                                       Subsequent to the Loan, on June 28,
2002, Overland Data, Inc. amended its Articles of Organization to provide for a
change in the name of OVERLAND STORAGE, INC (the “Amendment”).  The Amendment
was filed in the Office of the Secretary of State of California on June 28,
2002.

 

5.                                                                                      
Notwithstanding any provisions of the Loan Documents to the contrary, Borrower
has requested that Bank consent to the Amendment and refrain from exercising its
rights and remedies under the Loan Documents.  Bank hereby consents to the
Amendment, subject to the terms and conditions set forth below.

 


AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Bank’s agreement to consent to the
Amendment shall only be with respect to Borrower’s name change pursuant to the
Amendment and except as specifically provided herein, the Loan Documents shall
remain in full force and effect in accordance with their original terms and
conditions.

 

2.                                       None of the terms or provisions of the
Loan Documents or this Modification may bewaived, altered, modified, limited, or
amended except by a written agreement expressly referring to the Loan Documents
and/or this Modification and duly signed by both Bank and Borrower.

 

3.                                       Wherever the term “Borrower” is used in
the Loan Documents, it shall hereafter mean Overland Storage, Inc.

 

4.                                       Legal Effect.   Except as specifically
set forth in this Modification, all of the terms and conditions of the Loan
Documents shall remain in full force and effect.

 

5.                                       Further Documents.  Borrower hereby
agrees to execute any documents requested by Bank to effectuate this
Modification, including without limitation a Financing Statement Amendment, Form
UCC-2 to amend the name of Debtor on the UCC.

 

6.                                       Integration.   This is an integrated
Modification, and supersedes all prior negotiations and agreements regarding the
subject matter hereof.

 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

Borrower:

Bank:

OVERLAND STORAGE, INC.

COMERICA BANK-CALIFORNIA

 

 

 

 

 

 

By:

/s/ V.A. LoForti

 

By:

/s/ Carisa Azzi for

 

Its:

VP & CFO

 

 

Tracy Fredricks

 

 

Vice President

 

--------------------------------------------------------------------------------